Citation Nr: 1706882	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.
 
2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a gastrointestinal disorder, to include erosive gastroduodenitis and gastroenteritis.

4.  Entitlement to service connection for chronic musculoligamentous lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1968 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.   Although the Veteran initially requested a hearing before a Veterans Law Judge, the Veteran withdrew his request in March 2014.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for a disability manifested by indigestion to entitlement to service connection for a gastrointestinal disorder, to include erosive gastroduodenitis and gastroenteritis.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a gastrointestinal disorder and a chronic musculoligamentous lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not complain of or seek treatment for a right knee disease or injury while on active duty.

2.  The Veteran's right knee disability did not manifest during service and arthritis of the right knee did not manifest within one year of separation.

3.  The Veteran's right knee disability is unrelated to service.

4.  The Veteran's currently diagnosed obstructive sleep apnea was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The duty to notify was satisfied here by an August 2012 letter sent to the Veteran prior to the initial adjudication of his claim for a right knee disability.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, private treatment records, and statements from the Veteran's representative. The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for a right knee disability.

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

Here, the Board finds that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a right knee disability.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Laws and Regulations

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Service Connection - Right knee disability

The evidence establishes that the Veteran has a right knee disability.  In support of his claim, the Veteran submitted private treatment records from Dr. R.D.R, dated August 10, 2007, which show the Veteran reported right knee pain of a duration of 2 weeks.  The assessment was torn meniscus.  An August 31, 2007, treatment note reflects that the Veteran underwent X-ray on August 23, 2007, with findings of complex tear of the medial crucial ligament.  A September 21, 2007, treatment note shows that the Veteran reported gradual insidious onset of right medial knee pain over a two month period.  As the first element of service connection is met here, the dispositive issues are whether there is sufficient evidence of an in-service incurrence or aggravation of a disease or injury and whether the Veteran's right knee disability is related to his service.  

The Veteran reported a history of swollen joints on separation from service.  However, the Veteran indicated that this was related to right shoulder bursitis.  See Report of Medical History dated December 1988.  The Veteran denied "trick" or locked knee symptoms on the Report of Medical History dated December 1988.  Additionally, the Veteran's lower extremities were noted as normal on his December 1988 separation examination.

The service treatment records show no complaints or findings related to any right knee disease or injury.  The Board finds that the service records, medical records, and lay testimony do not establish that arthritis manifested during service.  Further, in view of the lack of any evidence of right knee disability manifestations for many years after discharge, the Board finds that the Veteran's more current assertions of an in-service onset and ongoing manifestations are outweighed by the contemporaneous evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran is competent to report his observable symptoms, including right knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the Veteran is not competent to establish that his right knee disability was caused by his service, as the etiology of his disability is a complex matter outside the knowledge of lay persons.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the contemporaneous service records and post-service treatment records all indicate an onset of right knee symptoms many years after separation.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claim for service connection for a right knee disability is denied.  

Service Connection - Obstructive sleep apnea

The Veteran contends that he incurred obstructive sleep apnea in service.  The Veteran is competent to report his observable symptoms, including sleep disturbances and hypersomnolence.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

In support of his claim, the Veteran submitted an October 2013 medical opinion from Dr. C.S., Ph.D., who identified herself as a Board Certified Sleep Specialist and an expert in human sleep disorders.  She identified the Veteran's current obstructive sleep apnea disability and attributed the onset of his sleep apnea to his service.  

Based on the October 2013 medical practitioner's report, the Board finds that the practitioner was informed of all of the relevant facts necessary to render an accurate professional opinion and reviewed the service treatment records and post-service medical record.  Further, the noted facts are entirely consistent with all of the statements provided by the Veteran as well as with the medical evidence associated with the claims file, and, therefore, there is no evidence that would call into question the factual accuracy of the practioner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As the private practioner was informed of sufficient facts to render an accurate opinion and there is no indication that those facts are inaccurate, the Board finds that the private opinion is competent and credible, and therefore entitled to probative weight.  The Board finds that the October 2013 practioner's opinion is the most probative evidence of record and is consistent with the Veteran's reports of in-service symptoms of obstructive sleep apnea.  Accordingly, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for a right knee disability is denied.

Service connection for obstructive sleep apnea is granted.

REMAND

Gastrointestinal disorder

The Board notes that the Veteran filed a December 2010 claim for "gastroenteritis."  The Veteran was afforded a VA examination in July 2011.  The July 2011 VA examiner opined that the Veteran did not manifest a "gastroenteritis" disability.  The Board also notes that a September 2010 rating decision granted service-connection for an ulcer disability pursuant to 38 C.F.R. § 4.114 (2016), Diagnostic Code 7305.  A May 2016 VA examination indicates that upper gastrointestinal endoscopy in May 2016 showed the presence of "erosive gastroduodenitis."

The Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his claimed gastrointestinal disability, to include whether he manifests "erosive gastroduodenitis" that was incurred coincident with service in the Armed Forces.  McClendon, 20 Vet. App. at 83.

Chronic musculoligamentous lumbar strain

The Veteran contends that he incurred a lumbar spine disability in service, specifically, while performing his duties as a combat engineer in construction related activities.  The Veteran was afforded a VA examination in July 2011.  The VA examiner noted the Veteran was exposed to continuous trauma and straining of the low back in association with his work in a construction battalion but had no history of specific injury.  The Veteran reported pain across the low back with slight tenderness in the right lumbar musculature.  X-rays of the lumbar spine were normal and the VA examiner diagnosed chronic musculoligamentous lumbar strain.  The VA examiner noted that the Veteran was treated in service for low back pain in August 1979 and that the assessment was "paraspinous spasm."  

The July 2011 VA examiner opined that the Veteran's current complaints related to the low back were not caused or the result of a single in-service complaint of low back pain with the questionable clinical finding of "paraspinous spasm."  Although the July 2011 examiner clearly noted that the Veteran was "exposed to continuous trauma and straining of the low back," he offered only a conclusory opinion limited to a single instance of treatment in service.  The Board therefore finds that this medical opinion is inadequate for adjudication purposes and an additional VA opinion is warranted to address the nature and etiology of the Veteran's chronic musculoligamentous lumbar strain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Manilla VA Medical Center.

2.  After securing any outstanding VA treatment records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of his gastrointestinal disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50/50) that a gastrointestinal disability, to include erosive gastroduodenitis  or  gastroenteritis, manifested in service or is otherwise causally or etiologically related to the Veteran's  military service, to include symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain a VA examination in order to ascertain the nature and etiology of his chronic musculoligamentous lumbar strain disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50/50) that chronic musculoligamentous lumbar strain manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include "continuous trauma and straining of the low back." 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


